Name: 95/251/EC: Council Decision of 29 June 1995 on the progressive dismantling of certain quantitative restrictions on imports of certain ECSC products
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  coal and mining industries
 Date Published: 1995-07-11

 Avis juridique important|31995D025195/251/EC: Council Decision of 29 June 1995 on the progressive dismantling of certain quantitative restrictions on imports of certain ECSC products Official Journal L 159 , 11/07/1995 P. 0017 - 0018COUNCIL DECISION of 29 June 1995 on the progressive dismantling of certain quantitative restrictions on imports of certain ECSC products (95/251/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports (1), and in particular Article 23 thereof, Having regard to the proposal from the Commission, Whereas Article 26 of Regulation (EC) No 3285/94 stipulates that residual national restrictions relating to products covered by the ECSC Treaty shall be progessively dismantled in accordance with the provisions of the Agreement establishing the World Trade Organization (WTO); Whereas the Kingdom of Spain has for many years applied quantitative restrictions to imports of certain ECSC products originating in third countries; whereas these restrictions apply to products falling within CN codes 2701 11, 2701 12 90 and 2701 19; Whereas due account was taken, when Regulation (EC) No 3285/94 was adopted, of the Community's international obligations, particularly those deriving from the Agreement establishing the WTO; Whereas the Agreement on Safeguards, contained in Annex IA to the WTO Agreement, requires the progressive elimination of measures of the type applied by the Kingdom of Spain which are not covered by the provisions of GATT 1994, and specifically those of Article XIX; Whereas, under the Agreement on Safeguards, such elimination may be carried out in accordance with a timetable to be notified to the Committee on Safeguards, within a period not exceeding four years from the date of entry into force of the Agreement establishing the WTO; whereas this process of dismantling must therefore end by 31 December 1998; Whereas, on 2 March 1995, the Commission notified the Committee on Safeguards of the national restrictions in question and the Committee should be notified by 1 July 1995 of the timetable for dismantling them; Whereas, to this end, appropriate measures should be taken to draw up the timetable and dismantling arrangements by setting annual limits which the Spanish authorities can apply for the limitation of the imports in question, providing for a progressive increase in these imports with a view to their liberalization at the end of a period which may end on 31 December 1997, HAS ADOPTED THIS DECISION: Article 1 The national restrictions applied by the Kingdom of Spain to imports originating in third countries falling within CN codes 2701 11, 2701 12 90 and 2701 19 shall be eliminated by 31 December 1997 at the latest. The Annex to this Decision gives the annual limits which Spain can apply to imports of the products listed therein during the abovementioned period. Article 2 The Kingdom of Spain shall charge the licences already issued at the date on which this Decision takes effect against the quantities for 1995. Article 3 This Decision is addressed to the Kingdom of Spain. It shall take effect on the day of its notification. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT ANNEX >TABLE>